DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed on 01 February 2021 is acknowledged and entered.  Following the amendment, the original claims 1-116 are canceled, and the new claims 117-143 are added.   
Currently, claims 117-143 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
1.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 117-142, drawn to a multispecific molecule comprising a first antigen binding moiety (ABM); a second ABM; and a heterodimerization domain comprising a TCR constant domain and a TCR constant domain. 

Group II, claim(s) 143, drawn to a method of treating cancer with the multispecific molecule.



Pursuant to 37 C.F.R., the main invention in the instant application comprises the invention first mentioned in the claims, that is a multispecific molecule comprising a first ABM, a second ABM, and a heterodimerization domain comprising TCR constant domains.  Group I and group II lack unity of invention because even though the inventions of these groups require the technical feature of the multispecific molecule, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wu et al. (mAbs 7:2, 364-376; March/April 2015) .  Wu teaches novel bispecific antibodies (BsAbs), which are chimeric molecules, denoted IgG_TCRs, where the Fv regions of several antibodies were fused to the constant domains of the  TCR; and replacing CH1 with C and CL with C, respectively, was essential for achieving at least partial heavy chain/light chain assembly (abstract, and Fig. 1D., for example), and teaches that the goal would be for these synthetic IgG/TCR chimeric Fabs to have immunoglobulin-like stability, solubility, and binding properties (page 365, 2nd column, 1st paragraph).  As such, the Wu reference renders the present claim 1, among the other, not novel.  Thus, the technical feature of the multispecific molecule is not special, and the groups are not so linked under PCT Rule 13.1.

2.	Furthermore, if group I set forth above is elected, further restrictions are required under 35 U.S.C. 121 and 372:             
A. 	Elect the specific AMBs for the first and second AMBs from those recited in claim 118: 1) an antibody; 2) a receptor; and 3) a ligand.  
B. 	Elect a specific AMB binding target from those recited in claim 125: 1) a tumor-targeting moiety that binds to a tumor antigen; 2) an immune cell engager; and 3) a cytokine binding moiety.  
C. 	Elect one specific multispecific molecule defined by its SEQ ID NOs (for all regions/chains) from those recited in claims 138, 139, 141 and 142.  
  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The products within each of A-C are directed to different and unrelated chemical and structural entities.  As such, they do not share the same technical feature within the meaning of PCT Rule 13.2, and thus, do not relate to a single invention concept within the meaning of PCT Rule 13.1. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention from Groups I-II, and an election of the invention from Groups A-C (as applicable) to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention.  Applicant is advised that neither I- II nor A-C is species election requirement; rather, each of I- II and A-C is a restriction requirement.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
If applicants elect group I set forth above, further elections of species are required:
A.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Multispecific molecules with various additional structural features, as the following:
1) a CH2 domain (claim 119);
2) a TCR variable domain and a TCR variable domain (claim 120); 
3) no CH3 domain (claim 122); 
4) a cytokine (claim 130); 
5) a stromal modifying molecule (claim 132); 
6) the multispecific molecule of claim 135; and 
7) the multispecific molecule of claim 136. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 117.

B.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Two different TCR constant domains (SEQ ID NO:158 and 1), and two different TCR constant domains (SEQ ID NO:159 and 2) recited in claim 123. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 117.

C.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Various linkers (SEQ ID NO) recited in claim 134. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 133.

If any of the three groups in B. of part 2. of the restriction set forth above is elected, a further election of species within the elected group is required:
D.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For group B. 1) (a tumor-targeting moiety that binds to a tumor antigen), the species are as follows: the various tumor antigens recited in claims 126 and 127.
For group B. 2) (an immune cell engager), the species are as follows: the various immune cell engagers recited in claim 129.
Applicant is required, in reply to this action, to elect a single species from the elected group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 126 and 127 for group B. 1); and claim 128 for group B. 2).

If species A. 2) (a TCR variable domain and a TCR variable domain, claim 120) set forth above is elected, a further election of species within the elected group is required:
E.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
E1-E4 (different TCR binding targets recited in claim 121): HAS; protein A; protein G; and a tumor antigen.
Applicant is required, in reply to this action, to elect a single species from the elected group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 120.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The products within each set of species A-E are directed to different and unrelated chemical and structural entities.  Therefore, they do not share the same technical feature within the meaning of PCT Rule 13.2, and thus, do not relate to a single invention concept within the meaning of PCT Rule 13.1. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from each of A-E set forth above (as applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Advisory Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/Primary Examiner, Art Unit 1646 
9/16/21